DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, 6th line, after “inserting the plurality of molybdenum wires into the preform” and prior to “such that”, inserted --structure--
	Claim 1, 12th line, after “densifying the preform structure with” and prior to “embedded molybdenum wires”, inserted --the plurality--
	Claim 1, 15th line, after “within the densified” and prior to “structure”, inserted --preform--
	Claims 3 and 21 are cancelled.
*Limitations of claims 3 and 21 were already included into independent claim 1.
	Claim 6, the dependency of claim 6 is changed from claim 3 to claim 1.
Allowable Subject Matter
Claims 1-2, 6-7, 9, and 11-13 are allowed.
	The reasons for allowance in the instant action stay the same as the reasons presented in the notice of allowability, mailed on 08/24/2022.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/29/2022